UNITED STATES COURT OF APPEALS
                        For the Fifth Circuit



                            No. 99-31366




       RANDALL THIBODEAUX, individually and on behalf of his
          minor child Ashley Thibodeaux; VICKY THIBODEAUX,

                                             Plaintiffs-Appellants,


                               VERSUS


                          EEX CORPORATION,


                                                Defendant-Appellee.



            Appeal from the United States District Court
                For the Eastern District of Louisiana
                             98-CV-3511-B
                           October 12, 2000

Before DAVIS and EMILIO M. GARZA, Circuit Judges, and POGUE*,
Judge.

PER CURIAM:**

       We agree with the district court that the summary judgment

evidence fails to establish a fact issue tending to prove that

Thibodeaux had a more or less permanent connection to a vessel or



  *
   Judge of the U.S. Court of International Trade, sitting by
designation.
  **
    Pursuant to 5TH CIR. R. 47.5, the Court has determined that this
opinion should not be published and is not precedent except under
the limited circumstances set forth in 5TH CIR. R. 47.5.4.
a fleet of vessels.   He spent approximately 15% of his time working

on two vessels and the balance of his work time aboard a stationary

platform.   This does not come close to meeting the Supreme Court’s

benchmark1 that such a worker who divides his time between a vessel

and platform must spend 30% of his time performing duties aboard

vessels. Mr. Thibodeaux’s compensation remedy is, of course, still

available to him.

      AFFIRMED.




  1
   CHANDRIS, Inc., et al., Petitioners, v. Antonios LATSIS, 515
U.S. 347, 115 S.Ct. 2172 (1995).

                                  2